      Case 2:21-cv-00223-TS Document 9 Filed 06/08/21 PageID.92 Page 1 of 2




       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                            CENTRAL DIVISION


 ELESHA SOTO,
                                                          MEMORANDUM DECISION AND
                              Plaintiff,                  ORDER OF DISMISSAL
 v.                                                       WITHOUT PREJUDICE

 TARA KALATZES and GUS                                    Case No. 2:21-CV-223-TS-JCB
 KALATZES,
                                                          District Judge Ted Stewart
                              Defendants.



        Plaintiff brings this complaint pro se against Defendants for events related to the lease of

a property in Price, Utah. For the following reasons, the Court will dismiss the complaint sua

sponte for lack of subject matter jurisdiction. 1

        This Court can only hear cases with federal question jurisdiction—where the action arises

under federal laws 2—or diversity jurisdiction—where the controversy is between citizens of

different states and the amount in controversy exceeds $75,000. 3 Here, the complaint only

alleges state-law claims, Plaintiff and Defendants are all citizens of Utah, and the amount in

controversy is $25,000. Thus, there is no federal question or diversity jurisdiction.

        Based on those defects, Plaintiff’s complaint is DISMISSED without prejudice for lack

of subject matter jurisdiction.


            1
              City of Albuquerque v. Soto Enters., Inc., 864 F.3d 1089, 1093 (10th Cir. 2017)
(“[T]he district courts have an independent obligation to address their own subject-matter
jurisdiction and can dismiss actions sua sponte for lack of subject-matter jurisdiction.”).
            2
                28 U.S.C. § 1331.
            3
                Id. § 1332.

                                                    1
Case 2:21-cv-00223-TS Document 9 Filed 06/08/21 PageID.93 Page 2 of 2




        DATED June 8, 2021.

                               BY THE COURT:




                               ________________________________________
                               TED STEWART
                               United States District Judge




                                  2
